             Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 1 of 7
                                                                                                    FILED
                                                                                                U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT ARKANSAS


                                UNITED STATES DISTRICT COURT
                                                                                                    JUN 2 ~ 2021
                         FOR THE EASTERN DISTRICT OF ARKANSAS:~ES W. ~ K , CLERK
                                                                                       y•           >              DEP CLERK

  Bobbie Boatwright,

                            Plaintiff,              Case No . .., ._ '2...\-   l"'J ~ 0(l€>\p'2.-   t>rM
  v.

  Intergrity Admin Group, Inc.,                     Complaint and Demand for Jury Trial

                           Defendant.
                                                  This case assigned to District Judge rJ.Jd-SW\_.U.
                                                  and to Magistrate Judge_.;.e:<;.;;."..;.'~tl_ _ _ __
                                           COMPLAINT

        Bobbie Boatwright (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Intergrity Admin Group, Inc. (Defendant):

                                         INTRODUCTION

        1.       Plaintiffs Complaint is based on the Telephone Consumer Protection Act

("TCPA"), 47 U.S.C. §227, et seq.

                                  JURISDICTION AND VENUE

        2.       This Court has subject-matter jurisdiction over the TCP A claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.        This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Arkansas and because the occurrences from which Plaintiffs

cause of action arises took place and caused Plaintiff to suffer injury in the State of Arkansas.

       4.       Venue is proper under 28 U.S.C. § 1391(b)(2).

                                               1
                                    PLAINTIFF'S COMPLAINT
            Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 2 of 7




                                              PARTIES

          5.     Plaintiff is a natural person residing in Little Rock, Arkansas 72204.

          6.     Plaintiff is a "person" as that term is defined by 47 U.S.C. § 153(39).

          7.     Defendant is a business entity with principal place of business, head office, or

 otherwise valid mailing address at 2973 Harbor Boulevard, Suite 240, Costa Mesa, California

 92626.

          8.    Defendant is a "person" as that term is defined by 47 U.S.C. § 153(39).

          9.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

          10.   Plaintiff has a cellular telephone number ending in 3422.

          11.   The area code for the number ending in 3422 is 501.

          12.   Area code 501 is an area code used in the Little Rock, Arkansas area.

          13.   Plaintiff has only used this cellular telephone number for residential purposes.

          14.   Defendant placed unsolicited telephone calls to Plaintiff on her cellular telephone

on dates including, but not limited to: two calls on December 17, 2020 and three calls on

December 18, 2020.

       15.      Defendant did not have Plaintiffs consent to call Plaintiff on her cellular telephone

number.

       16.      Plaintiff did not request information from Defendant regarding its services.

       17.      Plaintiffs telephone number ending in 3422 has been on the Do Not Call Registry

since January 25, 2011.




                                              2
                                   PLAINTIFF'S COMPLAINT
          Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 3 of 7




         18.     Upon information and belief, when contacting Plaintiff, Defendant used a dialing

 system which had the capacity to store or call phone numbers using a random or sequential number

 generator.

        19.     Upon information and belief, Defendant maintains a stored list of 10 digit telephone

 numbers of consumers in its database for communication purposes.

        20.     Upon information and belief, Defendant utilize a "predictive dialing system" which

 interfaces with software and databases which have the capacity to generate numbers randomly or

sequentially.

        21.     The dialing system used by Defendant can call phone numbers stored in those

databases.

        22.     Accordingly, Defendant's dialing systems have the capacity to dial numbers using

a random or sequential number generator.

        23.     Upon information and belief, Defendant's dialing systems include equipment

which dials from the stored list of 10 digit consumer telephone numbers.

       24.      Upon information and belief, Defendant's dialing systems employ computer code

and/or algorithms which result in it randomly or sequentially generating numbers in order to select

and dial the stored 10-digit consumer telephone number from the list.

       25.      Furthermore, Defendant's dialing systems use computer code and/or algorithms to

determine the orders/sequence of calls to be automatically dialed.

       26.      The operation of the random/sequential number generator, referred to above results

in Defendant's dialing system automatically placing calls to the 10 digit telephone numbers in

Defendant's stored list(s).




                                             3
                                  PLAINTIFF'S COMPLAINT
         Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 4 of 7




        27.       Plaintiff believes and avers that Defendant called her with an automatic telephone

 dialing system. Plaintiff believes this because Defendant's representative Mr. Peabody informed

 her that Defendant's calls are placed using an automated telephone dialing system.

        28.       While Plaintiff has not had the benefit of discovery, he intends to prove Defendant

 utilized an automatic telephone dialing system in the course of discovery.

        29.       Defendant's telephone calls were not made for "emergency purposes".

        30.      Plaintiff found Defendant's repeated calls annoying, frustrating, upsetting,

harassing, and an invasion of her privacy.

        31.      Upon information and belief, Defendants conduct business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNTI
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227{B)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       33.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(l)(A)(iii).

       34.       Defendant initiated multiple telephone calls to Plaintiffs cellular telephone number

using an automatic telephone dialing system.

       35.       The dialing system used by Defendant to call Plaintiffs cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

       36.       The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

                                                  4
                                   PLAINTIFF'S COMPLAINT
            Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 5 of 7




        37.       Defendant's calls were not made for "emergency purposes."

        38.       Defendant's calls to Plaintiffs cellular telephone were without any prior express

 consent.

        39.       Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since January 25, 2011.

        40.      Defendant's acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiffs rights under the law and with the purpose

of harassing Plaintiff.

        41.      The acts and/or om1ss1ons of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        42.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

       43.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       44.       The TCPA prohibits any person or entity from initiating any telephone solicitation

to a residential telephone subscriber who has registered their telephone number on the National

Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

       45.       Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since January 25, 2011.

                                              5
                                   PLAINTIFF'S COMPLAINT
         Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 6 of 7




        46.     Defendant called Plaintiff on multiple occasions during a single calendar year

despite Plaintiffs registration on the Do Not Call list.

        47.     Defendant's acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiffs rights under the law and with the purpose

of harassing Plaintiff.

        48.     The acts and/or om1ss1ons of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

       49.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

       Wherefore, Plaintiff, Bobbie Boatwright, respectfully prays for judgment as follows:

               a.         All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

               b.         Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

               c.         Additional statutory damages of$500.00 per text/call (as provided under 47

                          U.S.C. §227(c);

               d.         Treble damages of$1,500.00 per violative telephone call (as provided under

                          47 u.s.c. § 227(b)(3));

               e.         Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(c);

               f.         Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c)); and


                                                6
                                     PLAINTIFF'S COMPLAINT
       Case 4:21-cv-00562-DPM Document 1 Filed 06/24/21 Page 7 of 7




             g.      Any other relief this Honorable Court deems appropriate.


                               DEMAND FOR JURY TRIAL

      Please take notice that Plaintiff, Bobbie Boatwright, demands a jury trial in this case.

                                                Respectfully submitted,




Dated: 06/18/2021                               By: =/s'-/------~--
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone:215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                         7
                              PLAINTIFF'S COMPLAINT
